     Case 19-50102-gs        Doc 1309    Entered 10/15/19 14:55:05      Page 1 of 12



 1   Jeffrey R. Hall (9572)
     HUTCHISON & STEFFEN, PLLC
 2   Peccole Professional Park
 3   10080 West Alta Drive, Suite 200
     Las Vegas, NV 89145
 4   Tel: (702) 385-2500
     Fax: (702) 385-2086
 5   jhall@hutchlegal.com
 6   My Chi To
     Erica S. Weisgerber
 7   Danielle Thorne
     DEBEVOISE & PLIMPTON LLP
 8   919 Third Avenue
     New York, NY 10022
 9   Telephone: (212) 909-6000
     Fax: (212) 909-6836
10   mcto@debevoise.com
     eweisgerber@debevoise.com
11   dethorne@debevoise.com
12   Attorneys for chargeIT Mobility GmbH, Germany
13                             UNITED STATES BANKRUPTCY COURT
14
                                        DISTRICT OF NEVADA
15
      In re                                         Lead Case No.: BK-19-50102-btb
16                                                  Chapter 7
      DOUBLE JUMP, INC.
17
                            Debtor.                 In Joint Administration with:
18                                                   19-50103-btb      Dora Dog Properties, LLC
                                                     19-50104-btb      Dog Blue Properties, LLC
19            Affects ALL Debtors                    19-50105-btb      Brandy Boy Properties, LLC
              Affects Double Jump, Inc.              19-50106-btb      475 Channel Road, LLC
20            Affects Dora Dog Properties, LLC       19-50108-btb      Park Road, LLC
              Affects Dog Blue Properties, LLC       19-50109-btb      140 Mason Circle, LLC
21            Affects Brandy Boy Properties, LLC     19-50130-btb      DC Solar Solutions, Inc.
              Affects 475 Channel Road, LLC          19-50131-btb      DC Solar Distribution, Inc.
22            Affects Park Road, LLC                 19-50135-btb      DC Solar Freedom, Inc.
              Affects 140 Mason Circle, LLC
23      X     Affects DC Solar Solutions, Inc.      JOINT MOTION TO APPROVE
              Affects DC Solar Distribution, Inc.   SETTLEMENT AGREEMENT PURSUANT
24            Affects DC Solar Freedom, Inc.        TO FRBP 9019
25                                                  Hearing Date: December 9, 2019
26
                                                    Hearing Time: 9:30 a.m.
27

28
         Case 19-50102-gs     Doc 1309      Entered 10/15/19 14:55:05        Page 2 of 12




 1           Christina W. Lovato, in her capacity as Chapter 7 Trustee in the above-captioned cases, on

 2   behalf of DC Solar Solutions, Inc. and its affiliated entities (the “Trustee”), and chargeIT Mobility,

 3   Gmbh (“chargeIT”), by and through their respective undersigned counsel, hereby respectfully submit

 4   this motion (the “Motion”) requesting entry of an order in the form attached hereto as Exhibit “1”

 5   approving that certain Settlement Agreement (the “Settlement Agreement”) attached hereto as Exhibit

 6   “2,”1 entered into by and among the Trustee, the Debtors, and chargeIT (collectively, the “Parties”)

 7   pursuant to Bankruptcy Rule 90192 and authorizing the Parties to take any and all actions necessary

 8   to effectuate the terms of the Settlement Agreement.

 9           The Motion is made and based on the memorandum of points and authorities provided herein,

10   the pleadings, papers, and other records on file with the clerk of the Court, judicial notice of which is

11   hereby requested, and the argument of counsel entertained by the Court at the time of the hearing of

12   the Motion.

13                         MEMORANDUM OF POINTS AND AUTHORITIES
14   I.      JURISDICTION, VENUE, AND BASIS FOR RELIEF
15           1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.
16   Consideration of the Motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (B). Venue
17   in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
18           2.      The basis for the relief sought herein arises from Bankruptcy Rules 1017 and 9019 and
19   11 U.S.C. § 1112.
20           3.      Pursuant to Local Rule 9014.2, the Parties consent to entry of final order(s) or
21   judgment(s) by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of
22   the parties, cannot enter final orders for judgment consistent with Article III of the United States
23   Constitution.
24
     1
       Capitalized terms not otherwise defined herein shall have those meanings ascribed to them in the
25
     Settlement Agreement.
26   2
       All references to “Chapter” and “Section” hereinafter are to title 11 U.S.C. §§ 101-1532 (the
27   “Bankruptcy Code”); all references to a “Bankruptcy Rule” are to the Federal Rules of Bankruptcy
     Procedure; and all references to a “Local Rule” are to the Local Rules of Bankruptcy Practice for the
28   U.S. District Court for the District of Nevada.



                                                                                                            2
         Case 19-50102-gs     Doc 1309     Entered 10/15/19 14:55:05         Page 3 of 12




 1   II.      FACTS

 2            1.    In 2017, Solutions and chargeIT, a company incorporated in Germany, entered into an

 3   agreement for Solutions to purchase certain technology hardware relating to a Supervisory Control

 4   Access Data Analysis (“SCADA”) system (such hardware, collectively, the “SCADA Units”) from

 5   chargeIT. Purchase orders (the “Purchase Orders”) and invoices (the “Invoices”) were prepared

 6   detailing the items, quantity, rate and amount charged in connection with the purchase. See Exhibit

 7   3, June 26, 2017 Purchase Order; Exhibit 4, August 31, 2017 Purchase Order; Exhibit 1, Settlement

 8   Agreement at Exhibit A, Invoices.

 9            2.    The Invoices indicate that chargeIT’s general terms and conditions of business (the

10   “General Terms & Conditions”) applied to and governed the sale. A copy of the General Terms &

11   Conditions is attached hereto as Exhibit 5.3 The Invoices further indicate that the place of fulfillment

12   of deliveries and payments is Kitzingen, Germany. See Exhibit 1, Settlement Agreement, at Exhibit

13   A, Invoices. The General Terms & Conditions provide for jurisdiction over disputes in Kitzingen,

14   Germany and further provide that German law governs the relationship between chargeIT and its

15   customer. See Exhibit 5 at 11.

16            3.    Consistent with the provisions of the General Terms & Conditions and the Invoices,

17   Solutions made a 50% down payment at the time of order, to confirm its purchases. See Exhibit 1,

18   Settlement Agreement, at Exhibit A, Invoices. The balance was due upon delivery. The Invoices

19   indicate that the delivery dates for the SCADA Units ranged from October 2017 through December

20   2018. See id. Solutions did not pay the balance due under the Invoices upon delivery of the SCADA

21   Units.

22            4.    After the SCADA Units were delivered, chargeIT requested payment from Solutions

23   but did not receive such payment.

24            5.    On January 30, 2019 (the “Petition Date”), Double Jump, Inc. filed a Chapter 11

25   petition and on February 3, 4 and 5, 2019, respectively, DC Solar Solutions, Inc., DC Solar

26   Distributions, Inc. and DC Solar Freedom, Inc., each filed Chapter 11 petitions. On January 30, 2019,

27   3
         Although the General Terms & Conditions are in German, a certified translation of the General
28   Terms & Conditions are attached for reference. See Exhibit 5.



                                                                                                           3
      Case 19-50102-gs        Doc 1309     Entered 10/15/19 14:55:05       Page 4 of 12




 1   six related entities also filed Chapter 11 petitions: Dora Dog Properties, LLC, Dog Blue Properties,

 2   LLC, Brandy Boy Properties, LLC, 475 Channel Road LLC, Park Road, LLC and Mason Circle LLC.

 3   The ten chapter 11 cases are being jointly administered by Order entered February 12, 2019. See ECF

 4   No. 97.

 5             6.    On March 22, 2019, the Chapter 11 cases of all debtors were converted to cases under

 6   Chapter 7 of the Bankruptcy Code. See ECF No. 438. Christina W. Lovato was appointed as the

 7   Trustee. See ECF Nos. 439, 440.

 8             7.    On May 2, 2019, the Trustee filed a Motion for (1) Order Authorizing Employment of

 9   CA Global Partners, Inc. as Consultant for the Purpose of Conducting an Auction of Personal

10   Property Inventory; and (2) Order Authorizing Sale Free and Clear of Liens and Encumbrances by

11   Auction (the “Sale Motion”).       The Sale Motion sought court permission to auction certain

12   “unencumbered personal property owned by the chapter 7 estates of Solutions, Distribution and

13   Freedom” and an order authorizing the sale “by auction, free and clear of liens and encumbrances of

14   personal property inventory owned by Solutions, Distribution and Freedom located at a variety of

15   locations at which those entities conducted business activities.” See ECF No. 666, at 2. The Sale

16   Motion further acknowledged that Schedules of Assets and Liabilities and Statements of Financial

17   Affairs for Solutions, Distributions and Freedom were not yet filed, but sought to conduct an auction

18   in short term to “gain maximum market exposure.” Id. The Trustee simultaneously filed an Ex Parte

19   Motion for Order Shortening Time for Hearing on the Sale Motion. See ECF No. 672.

20             8.    On May 17, 2019, the Court entered the requested auction order. See ECF No. 773.

21             9.    Thereafter, chargeIT learned that the SCADA Units were being sold at the auction,

22   through an online auction site.       See https://www.industrialbid.com/auctions/3648-huge-2-day-

23   auction-new-mobile-solar-generator-parts-inventory-over-50-million-cost-day-2-auction/.         Upon

24   learning of the sale, chargeIT contacted U.S. counsel, who liaised with Trustee’s counsel. The Parties

25   disputed the ownership of title to the property and were unable to reach a resolution regarding the

26   disputed property.

27             10.   On June 10, 2019, counsel for the Trustee informed chargeIT’s counsel that because

28   chargeIT had not “perfected” its lien, he had authorized the auction of the SCADA Units to proceed.


                                                                                                         4
      Case 19-50102-gs        Doc 1309      Entered 10/15/19 14:55:05         Page 5 of 12




 1   On June 12, 2019, chargeIT filed the Emergency Motion to Exclude Certain Property from Auction

 2   (ECF No. 845) to request that the Court order that the SCADA Units be segregated from the auction.

 3          11.     That day, the Court granted chargeIT’s emergency motion and entered an Order on

 4   Emergency Motion to Exclude Certain Property from Auction (the “Exclusion Order”) (ECF No. 847)

 5   to exclude the SCADA Units from the auction. Following entry of the Exclusion Order, the Trustee

 6   pulled the SCADA Units from the auction, but several units had already been sold.

 7          12.     A status hearing was held on June 17, 2019 before the Court. The Parties indicated

 8   that they would engage in further discussions and, if unsuccessful, would set a briefing schedule for

 9   the dispute.

10          13.     Following arms’ length negotiations, and in order to avoid the protracted litigation that

11   would likely ensue as a result of the Parties’ dispute, the Parties have agreed to a settlement, as

12   memorialized in the Settlement Agreement.

13          14.     Upon review of the Settlement Agreement, the Trustee believes that the settlement is

14   in the best interests of the creditors and respectfully requests that this Motion be granted.

15   III.   TERMS OF SETTLEMENT

16          1.      The Trustee, on behalf of Solutions, and chargeIT have entered into a settlement under

17   which chargeIT can retake possession of the 1719 SCADA Units remaining in Solutions’ possession

18   (the “Reclaimed SCADA Units”) and the attendant cable harnesses and Power Converters (48V-24V)

19   remaining in Solutions’ possession (the “Reclaimed Power Converters”), to the extent available at

20   4901 Park Road, Benicia, California 94510, the location of the SCADA Units. chargeIT has agreed

21   to prepare an inventory specifying the number of Reclaimed Power Converters (the “Inventory”) that

22   it recovers, and provide such Inventory to the Trustee.

23          2.      chargeIT will also be permitted to assert an allowed, unsecured claim for 50% of the

24   total value of the 281 SCADA Units that it delivered to Solutions that are not among the Reclaimed

25   SCADA Units in the amount of $195,716.50 (such SCADA Units, the “Remaining SCADA Units,”

26   and such claim, “Allowed Claim 1”). chargeIT also will be permitted to assert an allowed, unsecured

27   claim for 50% of the total value of any Power Converters that it delivered to Solutions that are not

28   Reclaimed Power Converters (such Power Converters, the “Remaining Power Converters,” and such


                                                                                                           5
      Case 19-50102-gs        Doc 1309     Entered 10/15/19 14:55:05         Page 6 of 12




 1   claim, “Allowed Claim 2,” and together with Allowed Claim 1, the “Allowed Claims.”). chargeIT

 2   has informed the Trustee that it has recovered 1719 Power Converters, and thus maintains a claim for

 3   281 Remaining Power Converters totaling $7,587.00. If any of the Remaining SCADA Units or

 4   Remaining Power Converters are returned to chargeIT following their later identification by Solutions,

 5   chargeIT will not be permitted to assert a claim for those items. chargeIT also shall not need to file a

 6   new proof of claim with respect to the Allowed Claims.

 7          3.      chargeIT will withdraw the proof of claim it executed and submitted in these cases on

 8   February 28, 2019. The Settlement Agreement further contains standard mutual releases. Except for

 9   the Allowed Claims, chargeIT will not be allowed to assert any other claims against Solutions,

10   including claims for costs and expenses, lost profits, or other damages resulting from Solutions’

11   bankruptcy or the instant dispute.

12   IV.    LEGAL ARGUMENT

13   A.     The Settlement Agreement Should Be Approved Pursuant to Fed. R. Bank. P. 9019.

14          1.      Compromise and settlement agreements have long been an inherent component of the

15   bankruptcy process. See Protective Comm. for Index Stockholders of TMT Trailer Ferry v. Anderson,

16   390 U.S. 414, 424 (1958) (citing Case v. Los Angeles Lumber Prods. Co., 308 U.S. 106, 130 (1939)).

17   The approval of compromises or settlements in bankruptcy proceedings is generally governed by

18   Bankruptcy Rule 9019(a), which provides:

19          On motion by the trustee and after notice and a hearing, the court may approve a
            compromise or settlement. Notice shall be given to creditors, the United States
20          trustee, the debtor, and indenture trustees as provided in Rule 2002 and to any other
            entity as the court may direct.
21
     Fed. R. Bankr. P. 9019(a).
22

23          2.       Compromises are favored in bankruptcy; thus, the decision of the bankruptcy judge to

24   approve or disapprove the compromise of the parties rests in his or her sound discretion. See In re

25   Stein, 236 B.R. 34, 37 (Bankr. D. Or. 1999). The law prefers compromise “as long as the bankruptcy

26   court amply considered the various factors that determined the reasonableness of the compromise.”

27   Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1381 (9th Cir. 1986). Public policy supports

28   pretrial compromises because litigation “can occupy a court’s docket for years on end, depleting


                                                                                                           6
      Case 19-50102-gs         Doc 1309       Entered 10/15/19 14:55:05           Page 7 of 12




 1   resources of the parties and the taxpayers while rendering meaningful relief elusive.” In re Grau, 267

 2   B.R. 896, 899 (Bankr. S.D. Fla. 2001) (quoting Matter of Munford, Inc., 97 F.3d 449, 455 (11th Cir.

 3   1996)).

 4             3.    The United States Supreme Court has expressed that a bankruptcy settlement must be

 5   fair and equitable. See Protective Comm. For Indep. Stockholders of TMT Trailer Ferry, Inc. v.

 6   Anderson, 390 U.S. 414 (1968). The Ninth Circuit Court of Appeals has enunciated that “in order to

 7   determine whether a proposed settlement is fair and equitable, the bankruptcy court must consider

 8   four factors: (a) the probability of success in the litigation; (b) the difficulties, if any, to be encountered

 9   in the matter of collection; (c) the complexity of the litigation involved, and the expense,

10   inconvenience and delay necessarily attending it; (d) the paramount interest of the creditors and a

11   proper deference to their reasonable views in the premises.” See In re Stein, 236 B.R. at 37; see also

12   In re A & C Properties, 784 F.2d at 1381; Schmitt v. Ulrich, 215 B.R. 417, 421 (B.A.P. 9th Cir. 1997).

13   A trustee is not necessarily required to satisfy each of these factors as long as the factors as a whole

14   favor approving the settlement. See In re Pacific Gas and Electric Co., 304 B.R. 395, 416 (Bankr.

15   N.D. Cal. 2004); In re WCI Cable, Inc., 282 B.R. 457, 473-74 (Bankr. D. Or. 2002). Further, the

16   settlement does not have to be the best the trustee could have possibly obtained; rather, the settlement

17   must only fall “within the reasonable range of litigation possibilities.” See In re Adelphia Comm.

18   Corp., 327 B.R. 143, 159 (Bankr. S.D.N.Y. 2005) (citing In re Penn Cent. Transp. Co., 596 F.2d 1102,

19   1114 (3d Cir. 1979) (“Indeed, a court may approve a settlement even if it believes that the Trustee

20   ultimately would be successful.”)).

21             4.    There is a range of reasonableness with respect to a settlement—a range which

22   recognizes the uncertainties of law and fact in any particular case and the concomitant risks and costs

23   necessarily inherent in taking any litigation to completion—and the bankruptcy court will not be

24   reversed if the appellate court concludes that the settlement lies within that range. See id. (citing

25   Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)). The bankruptcy court “need not conduct an

26   independent investigation into the reasonableness of the settlement but must only ‘canvass the issues

27   and see whether the settlement falls below the lowest point in the range of reasonableness.’” See id.

28   (citing In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983)); see also Ars Brook, LLC v. Jalbert


                                                                                                                  7
      Case 19-50102-gs       Doc 1309     Entered 10/15/19 14:55:05         Page 8 of 12




 1   (In re Servisense.com, Inc.), 382 F.3d 68, 71-72 (1st Cir. 2004); In re Energy Cooperative, Inc., 886

 2   F.2d 921, 929 (7th Cir. 1989); New Concept Housing, Inc. v. Poindexter et al. (In re New Concept

 3   Housing, Inc.), 951 F.2d 932, 938 (8th Cir. 1991).

 4          5.     For the reasons set forth below, the A & C Properties factors support a finding that the

 5   Settlement Agreement is fair and reasonable and in the best interest of the estate. Accordingly, this

 6   Court should grant this Motion and approve the Settlement Agreement.

 7   B.      The Probability of Success in Litigation.

 8          1.      The Trustee and chargeIT dispute title to the SCADA Units and Power Converters. In

 9   order to establish that the SCADA Units and Power Converters are property of the estate, the Trustee

10   is required to show that the German retention of title provision in the contract between chargeIT and

11   Solutions does not apply.

12          2.     It is chargeIT’s position that the Trustee will be unable to establish that the SCADA

13   Units and Power Converters do not remain chargeIT’s property.

14          3.     Under the contractual arrangement between chargeIT and Solutions, title to the

15   SCADA Units remains with chargeIT. Specifically, the General Terms & Conditions include a

16   retention of title provision that provides that the property remains the property of chargeIT until

17   Solutions has paid in full and that Solutions may not sell the goods or otherwise dispose of the

18   ownership thereof:

19                 The Seller shall retain title to the delivered goods until the purchase
                   price for these goods has been paid in full. During the existence of
20                 the retention of title, the Buyer may not sell the goods (hereinafter also
                   referred to as “Reserved Goods”) or otherwise dispose of the
21                 ownership thereof.
22
     Exhibit 5, General Terms & Conditions § 9 (emphases added).
23
            4.     The contractual relationship between the Parties is governed by German law. See
24
     Exhibit 5, General Terms & Conditions § 14 (“The relations between the Seller and the Customer shall
25
     be subject exclusively to the law of the Federal Republic of Germany.”). Under German law, retention
26
     of title provisions are common. chargeIT alleges that such provisions allow a seller to reclaim its
27
     property if it has not been paid in full, even if a company has filed for bankruptcy. Further, under
28


                                                                                                         8
         Case 19-50102-gs      Doc 1309      Entered 10/15/19 14:55:05         Page 9 of 12




 1   German law, a party that sells property to which it does not possess title will be liable for damages to

 2   the true title holder.

 3           5.      Moreover, to the extent that the Trustee seeks to recharacterize the nature of chargeIT’s

 4   interest, i.e., title in the SCADA Units, to a secured interest, or lien, in the SCADA Units, the Trustee

 5   would have to file an adversary proceeding in this Court, which would incur additional time and

 6   expense to the estate, without any guarantee of success.

 7           6.      It is chargeIT’s position that the Trustee’s claims have a low probability of success

 8   given the above arguments. Due to the risk involved in pursuing extensive title litigation, the Trustee

 9   believes that this factor weighs strongly in favor of approval of the Settlement Agreement.

10   C.      Collection Difficulties.

11           7.      In the event that the Trustee prevailed in the dispute over title of the SCADA Units and

12   Power Converters, the Trustee believes that chargeIT has the means and willingness to appeal and

13   resist any unfavorable result and extend the timeline of this litigation indefinitely. In addition, even if

14   the Trustee were successful on appeal, she would still need to shoulder the administrative burden of

15   liquidating these assets. As indicated by the results of the auction of the SCADA Units that were sold

16   prior to the entry of the Exclusion Order, the SCADA Units were auctioned for roughly 3% of their

17   original sale value.4 Meanwhile, chargeIT would retain a claim against Solutions for each unit that

18   would far exceed the sale value of the sold property. While the SCADA Units sold to Solutions were

19   bespoke and are not immediately suitable for resale, their value is maximized by their return to

20   chargeIT, to the benefit of the estate and all creditors.

21           8.      Overall, litigation regarding and collection through liquidation of these assets will be a

22   substantial undertaking; therefore, this factor weighs in favor of approval of the Settlement

23   Agreement.

24   D.      The Complexity of the Litigation Involved and the Expense, Inconvenience, and Delay
             Attending It.
25

26

27   4
         Specifically, each SCADA Unit cost upwards of $1000. At the auction, each lot (constituting
28   16 SCADA Units) was priced for roughly $700 for the entire lot.



                                                                                                              9
     Case 19-50102-gs         Doc 1309      Entered 10/15/19 14:55:05         Page 10 of 12




 1           9.     As indicated above, upon learning that its property was to be auctioned, chargeIT

 2   immediately filed a motion overnight in this Court. chargeIT has at all times stood ready to assert and

 3   defend its rights to what it contends is its rightful property, including through litigation.

 4           10.    Such litigation presents complex issues of German law and property rights and would

 5   require expert witnesses on issues of foreign law and choice of law issues. Such further litigation

 6   would require significant additional cost, including possible discovery, briefing, and trial, and possibly

 7   an appeal filed by the losing party. This could delay administration of the bankruptcy estate.

 8           11.    In addition to the immediate expense saved by the estate through the Settlement

 9   Agreement and resolving the contested matters, the Settlement Agreement is also certain to eliminate

10   any delay. Accordingly, the proposed compromise will result in a favorable resolution for the estate

11   without the attendant expense, risk, and delay of further litigation.

12
     E.      The Paramount Interest of the Creditors.
13
             12.    Under the fourth A & C Properties factor, the Court must consider whether approving
14
     a settlement generally “reflects not only the desire of creditors to obtain the maximum possible
15
     recovery but also their competing desire that that recovery occur in the least amount of time.” In re
16
     Marples, 266 B.R. 202, 207 (Bankr. D. Idaho 2001). As explained above, even assuming the Trustee
17
     were successful in asserting property rights over the SCADA Units, the SCADA Units that were
18
     previously sold at auction were sold for an infinitesimal fraction of their original sale price.
19
     Meanwhile, chargeIT would retain a claim against Solutions for each unit that would far exceed the
20
     sale value of the sold property. Value is maximized by return of the Reclaimed SCADA Units and
21
     Reclaimed Power Converters to chargeIT, to the benefit of the estate and all creditors.
22
             13.    As the foregoing analysis illustrates, the four A&C Properties factors favor approval
23
     of the Settlement Agreement as it is fair and reasonable and in the best interest of Solutions and its
24
     creditors.
25
     ////
26
     ////
27
     ////
28


                                                                                                            10
     Case 19-50102-gs        Doc 1309      Entered 10/15/19 14:55:05        Page 11 of 12




 1   II.    CONCLUSION

 2          1.       Based on the foregoing, the Trustee on behalf of Solutions and chargeIT respectfully

 3   request that the Court enter the order attached hereto as Exhibit “2,” thereby granting the Joint Motion

 4   To Approve Settlement Agreement Pursuant To FRBP 9019.

 5          DATED this 16th day of October, 2019.

 6

 7    Christina W. Lovato, Chapter 7 Trustee              chargeIT Mobility GmbH, Germany
 8    HARTMAN & HARTMAN                                   HUTCHISON & STEFFEN, PLLC
 9
      /s/ Jeffrey L. Hartman                              /s/ Jeffrey R. Hall
10    _____________________________                       ______________________________
      Jeffrey L. Hartman (1607)                           Jeffrey R. Hall (9572)
11    510 West Plumb Lane, Suite B                        HUTCHISON & STEFFEN, PLLC Peccole
      Reno, NV 89509                                      Professional Park
12    Tel: (775) 324-2800                                 10080 West Alta Drive, Suite 200
13    Fax: (775) 324-1818                                 Las Vegas, NV 89145
      jlh@bankruptcyreno.com                              Tel: (702) 385-2500
14                                                        Fax: (702) 385-2086
                                                          jhall@hutchlegal.com
15

16                                                        and
17
                                                          My Chi To
18                                                        Erica S. Weisgerber
                                                          Danielle Thorne
19                                                        DEBEVOISE & PLIMPTON LLP
                                                          919 Third Avenue
20                                                        New York, NY 10022
                                                          Telephone: (212) 909-6000
21
                                                          Fax: (212) 909-6836
22                                                        mcto@debevoise.com
                                                          eweisgerber@debevoise.com
23

24

25

26

27

28


                                                                                                          11
     Case 19-50102-gs        Doc 1309      Entered 10/15/19 14:55:05      Page 12 of 12




 1                                      CERTIFICATE OF SERVICE
 2

 3          The undersigned hereby certifies that on the 16th day of October, 2019, a copy of the

 4   foregoing document entitled: JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT
 5   PURSUANT TO FRBP 9019 by transmitting a copy of same via the Court’s CM/ECF Internet
 6
     system to their respective registered email site.
 7

 8
                                               /s/ Bobbie Benitez
 9
                                            __________________________________
10                                          An Employee of Hutchison & Steffen, PLLC

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                                    12
